Citation Nr: 0414541	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  01-04 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 8, 
1996, for service connection for schizophrenia.   
 
2.  Entitlement to a higher rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	J. R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1976.  

A June 2000 Board of Veterans' Appeals (Board) decision 
granted service connection for schizophrenia.  A September 
2000 RO decision promulgated such Board decision, and the RO 
made service connection and a 30 percent rating for 
schizophrenia effective from February 8, 1996.  A July 2001 
RO decision denied an effective date earlier than February 8, 
1996, for service connection for schizophrenia.  A September 
2001 RO decision increased the rating for schizophrenia to 70 
percent, effective August 30, 2000.  A total disability 
rating based on individual unemployability (TDIU rating) due 
to schizophrenia was also granted, effective August 30, 2000.  

The veteran now appeals for an effective date earlier than 
February 8, 1996 for service connection for schizophrenia, 
and for a higher initial rating for schizophrenia.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied in 
multiple RO and Board decisions, including a December 1982 
final Board decision.  

2.  The veteran's next application to reopen his claim for 
service connection for schizophrenia was received at the RO 
on February 8, 1996. 

3.  Thereafter, the claim for service connection for 
schizophrenia was reopened based on new and material 
evidence, and the merits of the claim for service connection 
for schizophrenia was allowed.  The RO made service 
connection for schizophrenia effective February 8, 1996, and 
this condition was rated 30 percent from February 8, 1996 and 
70 percent (plus a TDIU rating) from August 30, 2000.

4.  Since the effective date of service connection on 
February 8, 1996, the veteran's schizophrenia has been 
productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
8, 1996, for service connection for schizophrenia, have not 
been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 
C.F.R. § 3.400 (2003).  

2.  The criteria for a 100 percent rating for schizophrenia 
have been met continuously since service connection for such 
disorder became effective on February 8, 1996.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996), 38 C.F.R. § 4.130, Diagnostic Code 9203 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty in the Army from June 1973 
to June 1976.  His service medical records do not show a 
psychiatric disorder.  The April 1976 separation examination 
report included a notation that the psychiatric evaluation 
was normal.  

In June 1977, the veteran filed his initial claim for service 
connection for a psychiatric disorder.  

VA treatment records dated from April 1977 to August 1977 
show treatment for psychiatric complaints.  An April 1977 
treatment entry related an impression which included 
obsessional thought.  May 1977 through July 1977 entries 
related an assessment of adjustment reaction, late 
adolescence.  A July 1977 psychological report indicated that 
some individuals with the veteran's profile my develop 
schizophrenia.  

In September 1977, the RO denied service connection for a 
psychiatric disorder.  The veteran did not appeal.  

In April 1980, the RO received the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.  

VA treatment records dated from March 1980 to August 1980 
show treatment for paranoid schizophrenia.  

In August 1980, the RO denied service connection for paranoid 
schizophrenia, and the veteran appealed.  

In February 1981, the veteran filed an initial claim for 
compensation under 38 U.S.C. § 351 (now 38 U.S.C. § 1151) for 
a psychiatric disorder, claimed as due to VA medical 
treatment.  

VA treatment records dated from December 1980 to July 1981 
show treatment for paranoid schizophrenia.  

In September 1981, the RO, in pertinent part, denied the 
veteran's claim for compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, claimed as due to VA medical treatment.  
The veteran appealed the decision.  

In December 1982, the Board denied service connection for a 
psychiatric disorder, on the basis that a nervous disorder 
was not present during service and that schizophrenia was not 
shown until a few years after service.  The Board also denied 
the claim for compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, claimed as due to VA medical treatment.  

In June 1983, the veteran filed a motion for reconsideration 
of the Board's December 1982 decision.  The motion was denied 
by the Board in July 1983.  

Private treatment records dated from 1984 to 1985 refer to 
treatment for a psychiatric disorder.  

In May 1985, the veteran filed an application to reopen the 
claim for compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, claimed as due to VA medical treatment.  

In March 1986, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed.  

Private treatment records dated in June 1986 refer to 
treatment for the veteran's psychiatric disorder.  

In December 1986, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
compensation under 38 U.S.C. § 351 for psychiatric 
disability, claimed as due to VA medical treatment.  

In July 1990, the veteran filed an application to reopen the 
claim for compensation under 38 U.S.C. § 351 for a 
psychiatric disorder, claimed as due to VA medical treatment.  
The RO denied the claim in August 1990, and the veteran 
appealed.  

In October 1991, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
compensation under 38 U.S.C. § 351 for additional psychiatric 
disability, claimed as due to VA medical treatment.  In a 
September 1993 decision, the United States Court of Veterans 
Appeals affirmed the Board's decision.  

On February 8, 1996, the RO received the veteran's 
application to reopen his claim for service connection for 
schizophrenia.  

In November 1996, the RO denied the veteran's application to 
reopen his claim for service connection for schizophrenia, 
and he appealed.  

Private treatment records dated from May 1996 to December 
1996 show treatment for psychiatric problems.  

The veteran underwent a VA examination in April 1998.  The 
examiner reported that the veteran was alert and oriented 
times person, place, and time.  It was noted that he was 
disheveled, unshaven, and that his hair was unkempt.  The 
examiner stated that the veteran made good eye contact, that 
he was cooperative, and that his speech was of normal rate 
and volume with a monotonous tone.  The examiner indicated 
that the veteran voiced positive dysphoria, that his affect 
was flat, and that he was cheerful towards the later part of 
the interview when speaking about his auditory 
hallucinations.  It was reported that the veteran's affect 
was appropriate, that his mood was congruent, that he denied 
homicidal ideations, and that when he was asked about 
suicidal ideation, he refused to respond.  The veteran denied 
visual hallucinations and stated that he had auditory 
hallucinations that were telling him to kill himself.  The 
examiner indicated that the veteran's insight was poor and 
that his judgment was poor.  The diagnosis was paranoid 
schizophrenia.  A Global Assessment of Functioning (GAF) 
score of 35 was assigned.  There was a notation that as the 
veteran was unable to contract for his safety and was hearing 
voices telling him to harm himself, the examiner sent him to 
a psychiatric facility.  

VA treatment records dated in April 1998 show treatment for 
variously diagnosed psychiatric disorders.  An April 1998 
progress note included a notation by a physician that he 
would encourage the VA to award a 100 percent disability 
based on severe post-traumatic stress disorder (PTSD).  
Private treatment records dated from May 1998 to June 1998 
show continued treatment.  

The veteran testified at RO hearings in August 1998 and 
October 1998.  In August 1998, he filed another application 
to reopen a claim for compensation under 38 U.S.C.A. § 1151 
(previously U.S.C. § 351) for psychiatric disability, claimed 
as due to VA medical treatment.  In November 1998, the RO 
denied the veteran's application to reopen a claim for 
compensation under 38 U.S.C.A. § 1151 for psychiatric 
disability, claimed as due to VA medical treatment.  The 
veteran appealed.  

In a March 1999, the Board reopened and remanded the 
veteran's claim for service connection for schizophrenia.  

The veteran underwent a VA psychiatric examination in 
September 1999.  The examiner reported that the veteran was 
oriented times three, that he seemed particularly agitated, 
that he had increased psychomotor agitation, and that he was 
disheveled and unkempt.  It was noted that the veteran had 
fair eye contact and was cooperative and that his speech was 
mildly pressured, but normal and tone.  He had a depressed 
mood and an affect that was labile, at times tearful, and at 
other times angry.  The examiner noted that the veteran had 
no suicidal ideation, but that he endorsed audiological 
hallucinations.  He denied any visual hallucinations or 
homicidal ideations.  It was noted that the veteran endorsed 
feelings of paranoia, particularly in regard to the military 
and their alleged efforts to stop him from gaining his due 
compensation.  The examiner indicated that the veteran's 
thought processes were logical and goal directed and that his 
insight and judgment appeared to be poor to fair.  As to an 
impression, it was noted that the veteran had a history of 
paranoid schizophrenia which apparently appeared to begin 
while he was in the military.  The diagnoses were chronic 
paranoid schizophrenia and paranoid personality disorder.  A 
GAF score of 45 was assigned.  

The veteran underwent another VA psychiatric examination in 
November 1999.  The examiner reported that the veteran was 
alert and oriented times three.  It was noted that the 
veteran was disheveled and unkempt, that he was particularly 
agitated, and that he had mild increased psychomotor 
agitation.  The veteran had fair to poor eye contact, but was 
cooperative.  The examiner noted that the veteran's speech 
was mildly pressured, but normal in tone and volume, and that 
his mood was depressed.  It was reported that the veteran's 
affect was labile and tearful at times, that he had no 
suicidal ideation, that he did not endorse auditory 
hallucinations, and that he denied any visual hallucinations 
or homicidal ideations.  The examiner stated that the veteran 
endorsed feelings of paranoia, particularly in regard to the 
military and their alleged efforts to stop him from getting 
his due compensation.  The examiner indicated that the 
veteran's thought processes were logical and goal directed 
and that his insight and judgment were fair to poor.  As to 
an impression, the examiner indicated that the veteran had a 
history of paranoid schizophrenia and that he currently 
endorsed symptoms of paranoia, auditory hallucinations, as 
well as symptoms consistent with PTSD.  The examiner stated 
that it was likely that the veteran's psychiatric illness was 
related to his period of active duty as he suffered a 
traumatic experience and developed paranoid symptoms at that 
time.  As to PTSD, it was noted that it was likely that an 
event which took place during service, in which the veteran 
witnessed a troop member being run over by a tank, was 
traumatic for him.  The diagnoses were chronic paranoid 
schizophrenia and PTSD.  The GAF score was 45 to 50.  

VA treatment records dated from January 2000 to May 2000 show 
that the veteran was treated for paranoid schizophrenia.  GAF 
scores of 55 were assigned.  

In a June 2000 decision, the Board, on a de novo review, 
granted service connection for paranoid schizophrenia.  The 
Board also denied the veteran's application to reopen a claim 
for compensation under 38 U.S.C.A. § 1151 for psychiatric 
disability, claimed as due to VA medical treatment.  

The veteran underwent a VA psychiatric examination in July 
2000.  The examiner reported that the veteran appeared 
disheveled, that he had normal eye contact, and that he 
displayed no psychomotor agitation.  The examiner reported 
that the veteran was pleasant and cooperative throughout the 
interview and that he had good eye contact.  It was noted 
that speech was of normal rate, tone, and volume, and that he 
was coherent, relevant, and goal oriented.  The examiner 
stated that the veteran had no looseness of associations, no 
flight of ideas, no ideas of reference, and no current audio, 
visual, or tactile hallucinations.  The examiner noted that 
the veteran's mood was euthymic and that his affect was 
somewhat constrictive, but appropriate.  He seemed to have 
paranoia about the VA being out to get him.  He denied 
homicidal or suicidal ideation, his insight seemed limited, 
and his judgment appeared intact.  The diagnoses were chronic 
paranoid schizophrenia and history of PTSD.  The GAF score 
was 55.  

A VA treatment record dated August 30, 2000 indicated a 
diagnosis of paranoid schizophrenia and a GAF score of 48.  

In a September 2000 decision, the RO implemented the June 
2000 Board decision which granted service connection for 
paranoid schizophrenia.  The RO granted service connection 
and a 30 percent rating for paranoid schizophrenia, effective 
February 8, 1996 (the date of the veteran's reopened claim).  

VA treatment records dated from November 2000 to August 2001 
show that the veteran continued to receive treatment for 
paranoid schizophrenia.  GAF scores ranged from 30 to 50.  A 
November 2000 entry noted a GAF of 40 and indicated that the 
veteran was completely unemployable at that time.  A January 
2001 entry noted that the veteran was permanently 
unemployable because of his service-connected disability.  
The GAF score was 50.  An April 2001 entry noted an 
assessment of paranoid schizophrenia and a GAF score of 30.  
A June 2001 statement from a VA psychiatrist reported that 
the veteran had been treated at a VA facility since July 
1999.  The psychiatrist indicated that available records 
revealed symptoms consistent with the veteran's current 
diagnosis of chronic paranoid schizophrenia.  The 
psychiatrist stated that in his opinion the veteran was 
completely unemployable due to his symptomatology of auditory 
command hallucinations, paranoia, disorganized thought 
processes, perserating on topics, emotional lability, and 
thoughts of violence.  August 2001 entries related the same 
diagnosis and a GAF score of 40.  

The veteran underwent a VA psychiatric examination in August 
2001.  The examiner reported that he appeared moderately 
distressed.  It was noted that the veteran was cooperative 
with good eye contact.  He had some psychomotor agitation, as 
he was not able to sit still in the chair.  Speech was 
somewhat pressured, but it was coherent and logical.  Mood 
was anxious and his affect was somewhat blunted, however at 
times he would become tearful when discussing his thoughts 
about the injustices the government had placed upon him.  The 
veteran denied any suicidal thoughts and he denied any audio 
or visual hallucinations during the interview.  However, he 
did report that he was hearing them prior to the examination 
and that he would need to drown them out with a radio that he 
had present during the examination.  He denied any homicidal 
ideations.  It was reported that his thought processes were 
coherent, but at times tangential and over-inclusive.  The 
examiner indicated that the veteran did have delusions that 
the government had a complex plan to deny him of any 
services.  The examiner reported that the veteran's 
concentration was fair, that his memory appeared intact, that 
his insight was limited, and that this judgment was fair to 
poor.  The assessment was chronic paranoid schizophrenia and 
history of PTSD.  The examiner assigned a GAF score of 35.  
The examiner commented that, after reviewing the claims file 
and reviewing the documentation, the veteran continued to 
have severe symptomatology including paranoia, auditory 
command hallucinations, disorganized thought processes at 
times, medication side effects, and moderate emotional 
ability and history of suicide attempts in the past and she 
did not feel that the veteran was employable.  The examiner 
remarked that the veteran's GAF score was indicative of being 
markedly impaired and did not allow him to perform activities 
that would enable him to have any sort of work on a 
consistent and daily basis.  

In September 2001, the RO increased the rating for the 
veteran's service-connected schizophrenia to 70 percent, 
effective August 30, 2000.  The RO also granted a TDIU 
rating, based on schizophrenia, effective August 30, 2000.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  VA examinations have been provided, 
and identified relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

A.  Earlier Effective Date for Service Connection for 
Schizophrenia

The file shows that service connection for schizophrenia was 
denied in multiple RO and Board decisions, including a 
December 1982 Board decision.  Those decisions are considered 
final.  38 U.S.C.A. §§ 7104, 7105.  The law provides that 
when service connection is granted based on a claim which has 
been finally denied and subsequently reopened by the 
submission of new and material evidence, the effective date 
is the date of VA receipt of the new claim, or the day 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q),(r); Sears v. Principi, 16 
Vet.App. 244 (2002), aff'd 349 F3d 1225 (2003).  

Here, after the Board's December 1982 denial of service 
connection for schizophrenia, the veteran's application to 
reopen the claim was received by the RO on February 8, 1996.  
Thereafter, the claim for service connection for 
schizophrenia was reopened based on new and material 
evidence, and the merits of the claim for service connection 
for schizophrenia was allowed.  Under the effective date 
rules, service connection for schizophrenia may be no earlier 
than February 8, 1996, being the date of VA receipt of the 
application to reopen the claim.  The RO has assigned 
February 8, 1996 as the effective date for service connection 
for schizophrenia, and there is no legal entitlement to an 
earlier effective date.  Thus, as a matter of law, the claim 
for an earlier effective date for service connection for 
schizophrenia must be denied.  Sabonis v. Brown, 6 Vet.App. 
426 (1994).  

B.  Higher Rating for Schizophrenia.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating mental disorders changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent rating is warranted for paranoid 
schizophrenia (or other psychotic disorder) where there is 
definite impairment of social and industrial adaptability.  A 
50 percent rating is requires considerable impairment of 
social and industrial adaptability.  A 70 percent rating 
requires symptomatology which is less than that required for 
a 100 percent rating, such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
assigned when there are active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 30 percent rating is warranted for paranoid 
schizophrenia (or other mental disorder) where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions or recent events).  A 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affected the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9203 (2002).  

The RO has rated the veteran's schizophrenia 30 percent 
effective February 8, 1996 (the effective date of service 
connection), and 70 percent effective August 30, 2000 (the 
date of a VA treatment entry).  The RO has also assigned a 
TDIU rating based on schizophrenia effective August 30, 2000.  

The evidence shows that throughout the time since service 
connection for schizophrenia became effective on February 8, 
1996, the veteran has been unemployed.  An April 1998 VA 
psychiatric examination report related a diagnosis of 
paranoid schizophrenia.  A GAF score of 35 was assigned.  The 
veteran was sent to a psychiatric facility at the time of the 
examination.  According to DSM-IV, a GAF score of 35 is 
indicative of some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking or mood 
(such as unable to work).  A September 1999 VA psychiatric 
examination noted diagnoses of paranoid schizophrenia and 
paranoid personality disorder and assigned a GAF score of 45.  
A GAF score of 45 is indicative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (such as no friends and being unable to keep a 
job).  A July 2000 VA psychiatric examination indicated 
diagnoses of schizophrenia and history of PTSD.  The GAF 
score at that time, was 55, which is indicative of moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  However, subsequent VA treatment entries 
showed GAF scores as low as 30, which reflects behavior that 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas (such as no job or friends).  
A June 2001 statement from a VA psychiatrist indicated that 
the veteran was completely unemployable.  Additionally, an 
August 2001 VA examination report indicated a diagnosis of 
schizophrenia and history of PTSD and a GAF score of 35.  The 
examiner stated that she did not feel the veteran was 
employable.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection for 
schizophrenia on February 8, 1996, symptoms of such disorder 
have been productive of total occupational and social 
impairment, supporting a higher 100 percent rating under 
either the old or new rating criteria.  As this is an initial 
rating case, consideration has been given to "staged 
ratings" (different percentage ratings for different periods 
of time, since the effective date of service connection, 
based on the facts found).  Fenderson v. West, 12 Vet.App. 
119 (1999).  However, staged ratings are not indicated in the 
present case, as the Board finds the veteran's schizophrenia 
has remained 100 percent disabling since the effective date 
of service connection.  The Board has considered the benefit-
of-the-doubt rule in making the current decision.  38 U.S.CA. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An effective date earlier than February 8, 1996, for service 
connection for schizophrenia, is denied.  

A higher rating of 100 percent for schizophrenia, 
continuously since the effective date of service connection 
on February 8, 1996, is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



